 

Exhibit 10.3

SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE

THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made as of this 15th day of November, 2010, by and between Noranda Aluminum
Holding Corporation (the “Company”), Noranda Intermediate Holding Corporation
(“Noranda Intermediate”), and Alan K. Brown (“Employee”).

WHEREAS, Employee was employed by the Company, most recently as the Vice
President, Human Resources; and

WHEREAS, pursuant to the terms of the Subscription Agreement entered into by and
between the Employee and the Company, dated as of May 29, 2007 (“Subscription
Agreement”), the Employee purchased shares of the Company’s common stock (such
purchased shares, the “Purchased Shares”), and in connection with such purchase
was granted certain Non-Qualified Stock Options (the “Options”) pursuant to a
Non-Qualified Stock Option Agreement, also dated as of May 29, 2007 (the “Option
Agreement”); and

WHEREAS, in connection with the Employee’s entry into the Subscription Agreement
and purchase of the Purchased Shares, the Employee became party to a
Securityholders Agreement with Noranda Aluminum Holding Corporation, dated as of
May 29, 2007, Amended and Restated as of May 19, 2010 (the “Securityholders
Agreement”); and

WHEREAS, the Employee has agreed (i) effective as of March 31, 2011 (the
“Retirement Date”) to retire from active employment and to resign from his
position as Vice President, Human Resources, and (ii) to resign all offices,
directorships and similar positions with the Company, its subsidiaries and
related entities (including, without limitation, Noranda Intermediate ), if any;
and

WHEREAS, in connection with this retirement and separation of employment, the
parties have agreed to a separation package and the resolution of any and all
disputes between them;

NOW, THEREFORE, IT IS HEREBY AGREED by and between Employee and the Company as
follows:

1. Resignation. Effective as of the Retirement Date, the Employee shall resign
from any offices, directorships, similar positions and other affiliations that
the Employee holds or has with the Company, Noranda Intermediate, and their
respective subsidiaries, affiliates and related entities (the “Noranda
Entities”). A copy of the Employee’s resignation is attached hereto as Exhibit
A. Employee will continue to remain on the Company payroll and to receive
standard base salary until March 31, 2011 (the “Final Payroll Date”). Employee
will be required to report to work during the period from execution of this
Agreement through the Final Payroll Date as directed by his supervisor. Unless
otherwise provided under applicable law, Employee will not be eligible to apply
for workers’ compensation at any time after Employee’s last active day at work.

2. In consideration for Employee’s agreement as set forth herein, the Company
agrees:

(a) Salary and Accrued Vacation. The Employee shall receive any payroll amounts
earned, accrued or owing but not yet paid to Employee up through and including
the Final Payroll Date, including, but not limited to, unused accrued vacation,
unpaid base salary earned by Employee through the Final Payroll Date, and any
benefits accrued or earned, which will be distributed in accordance with the
terms of the applicable benefit plans and programs of the Company

(b) Severance Payment. As soon as is administratively possible after the Final
Payroll Date, Employee will receive a total of twelve (12) months’ payment of
base salary plus target bonus, equal to $373,527, in full settlement of amounts
due under any employment agreement or arrangement, termsheet, or severance plan,
which will be payable in a lump sum. Employee expressly authorizes the Company
to make any necessary deductions, withholding, or other reductions from such
amount. For the avoidance of doubt, the provisions of the Management Equity
Investment and Incentive Termsheet executed with Employee on October 26, 2010
shall remain in force until March 31, 2011.

 

Page 1



--------------------------------------------------------------------------------

 

(c) Unvested Options. All Noranda Aluminum Holding Corporation Options held by
the Employee that have not vested as of the Retirement Date will continue to
vest as set forth pursuant to the terms of the Consulting Agreement entered into
with Employee as of November 15, 2010. If, for any reason, the Consulting
Agreement shall terminate prior to vesting of any such Options, all unvested
Options shall become null and void on the date of termination of the Consulting
Agreement. Except as expressly modified by the terms of the Consulting
Agreement, the terms and conditions of the Subscription Agreement, Option
Agreement and Securityholders Agreement shall continue to be valid and
enforceable, notwithstanding any other term or condition contained herein.

(d) 2010/2011 Bonus. Employee will be eligible to receive a bonus for fiscal
year 2010 based upon the Employee’s existing bonus target level, but only to the
extent that the Employee’s performance and financial results for the Company for
the relevant time period will trigger a bonus in accordance with the terms of
the Noranda Annual Incentive Plan. Payment of such bonus shall be made in a lump
sum amount following the date the Company determines whether the Employee is
entitled to a 2010 bonus under the aforementioned plan and determines the amount
of such bonus, but in no event later than March 15, 2011. Employee will be
eligible to receive a pro rata bonus amount for fiscal year 2011 based upon the
Employee’s existing bonus target level and the portion of the calendar year
worked through March 31st, but only to the extent that the Employee’s
performance and financial results for the Company for the relevant time period
will trigger a bonus in accordance with the terms of the Noranda Annual
Incentive Plan as established for 2011. Payment of such bonus shall be made in a
lump sum amount following the date the Company determines whether the Employee
is entitled to a 2011 bonus under the aforementioned plan and determines the
amount of such bonus, but in no event later than March 15, 2012. Employee
expressly authorizes the Company to make any necessary deductions, withholding,
or other reductions from such amounts.

(e) Life Insurance. Employee’s life insurance coverage as an active employee
will end on Employee’s Retirement Date. Employee may be eligible to convert the
basic term life insurance policy to an individual policy.

(g) Medical/Disability Insurance and Sick Pay. Employee’s disability insurance
coverage will end on Employee’s last active day at work. Sick pay will not be
granted after Employee’s last active day at work. The Company will also provide
Employee (and Employee’s eligible dependants) continued health benefits for a
period of eighteen months from the Final Payroll Date or until Employee and
Employee’s dependants are eligible to be covered by a successor employer’s
comparable plans, whichever is sooner.

(h) Return of Company Property. As of the last active day of work, or the Final
Payroll Date, whichever is later, Employee is required to return all company
property to Gail Lehman. Company property includes, but is not limited to,
building I.D. and name tags, office keys and company cell phone, Employee’s
company computer and/or laptop, all computer files and software, diskettes,
samples, cases, brochures, papers, notes, and other documents, and all copies,
relating to the Company, its business, its customers, and its suppliers, that
Employee has acquired by virtue of Employee’s employment. As of the last active
day of work, or the Final Payroll Date, whichever is later, the Company will
make arrangements to remove, terminate or transfer any and all business
communication lines including network access, cellular phone, fax line and other
business numbers.

(i) No Other Benefits. After the Retirement Date, Employee will not be eligible
to receive any other salary, bonus or benefits from the Company or Noranda
Intermediate other than as provided in this Section 2 or as expressly set forth
in the Consulting Agreement.

 

Page 2



--------------------------------------------------------------------------------

 

(j) Reduction of Separation Benefits. The Company and Noranda Intermediate each
reserve the right to make deductions in accordance with applicable law for any
monies owed to the Company or Noranda Intermediate, respectively, by the
Employee or the value of the Company or Noranda Intermediate property that the
Employee has retained in his possession.

 

  3. (a) Employee, for and in consideration of the commitments of the Company
and Noranda Intermediate as set forth in paragraph 2 of this Agreement, and
intending to be legally bound, does hereby REMISE, RELEASE AND FOREVER DISCHARGE
the Company and Noranda Intermediate, their affiliates, subsidiaries and
parents, and their officers, directors, employees, and agents, and their
respective successors and assigns, heirs, executors, and administrators
(collectively, “Releasees”) from all causes of action, suits, debts, claims and
demands whatsoever in law or in equity, which Employee ever had, now has, or
hereafter may have, whether known or unknown, or which Employee’s heirs,
executors, or administrators may have, by reason of any matter, cause or thing
whatsoever, from the beginning of Employee’s employment to the Final Payroll
Date, and particularly, but without limitation of the foregoing general terms,
any claims arising from or relating in any way to Employee’s employment
relationship with Company and/or Noranda Intermediate, the terms and conditions
of that employment relationship, and the termination of that employment
relationship, including, but not limited to, any claims arising under the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act
(“OWBPA”), Title VII of The Civil Rights Act of 1964, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, the Employee
Retirement Income Security Act of 1974, the Rehabilitation Act, the Fair Labor
Standards Act (29 U.S.C. 201 et seq.), the Tennessee Fair Employment Practices
Law, Tenn. Code Rev. Ann. 4-21-101 et seq., the Tennessee Handicap
Discrimination Law, Tenn. Code Rev. Ann. 8-50-103 et seq., Whistle Blower
Protection, Tenn. Code Rev. Ann. 50-1-304(a)-(g), as amended by Ch. 511, L.
2000, effective July 1, 2000, miscellaneous Tennessee wage provisions, Tenn.
Code Rev. Ann. 50-2-102 et seq., the Tennessee Equal Pay Law, Tenn. Code Rev.
Ann. 50-2-202 et seq., and the Workers’ Compensation Retaliation Law, Tenn. Code
Rev. Ann. 50-6-114, and any other claims under any federal, state or local
common law, statutory, or regulatory provision, now or hereafter recognized
including, but not limited to, breach of contract, unlawful retaliation, and
defamation, and any claims for attorneys’ fees and costs. This Agreement is
effective without regard to the legal nature of the claims raised and without
regard to whether any such claims are based upon tort, equity, implied or
express contract or discrimination of any sort.

(b) To the fullest extent permitted by law, Employee represents and affirms that
(i) Employee has not filed or caused to be filed on Employee’s behalf any claim
for relief against the Company, Noranda Intermediate or any Releasee and, to the
best of Employee’s knowledge and belief, no outstanding claims for relief have
been filed or asserted against the Company, Noranda Intermediate or any Releasee
on Employee’s behalf, (ii) Employee has no knowledge of any improper, unethical
or illegal conduct or activities that Employee has not already reported to any
supervisor, manager, department head, human resources representative, agent or
other representative of the Company and/or Noranda Intermediate, to any member
of the Company’s legal or compliance departments, or to the ethics hotline, and
(iii) Employee will not file, commence, prosecute or participate in any judicial
or arbitral action or proceeding against the Company, Noranda Intermediate or
any Releasee based upon or arising out of any act, omission, transaction,
occurrence, contract, claim or event existing or occurring on or before the
Final Payroll Date.

4. In further consideration of the payments described in paragraph 2, Employee
agrees that Employee will not file, charge, claim, sue or cause or permit to be
filed, charged or claimed, any civil action, suit or legal proceeding seeking
equitable or monetary relief (including damages, injunctive, declaratory,
monetary or other relief) for himself involving any matter released in paragraph
3. In the event that suit is filed in breach of this covenant not to sue, it is
expressly

 

Page 3



--------------------------------------------------------------------------------

understood and agreed that this covenant shall constitute a complete defense to
any such suit. In the event any Releasee is required to institute litigation to
enforce the terms of this paragraph, Releasees shall be entitled to recover
reasonable costs and attorneys’ fees incurred in such enforcement. Employee
further agrees and covenants that should any person, organization, or other
entity file, charge, claim, sue, or cause or permit to be filed any civil
action, suit or legal proceeding involving any matter occurring at any time in
the past, Employee will not seek or accept personal equitable or monetary relief
in such civil action, suit or legal proceeding.

 

  5. (a) Confidentiality. Employee agrees that Employee shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Employee’s assigned duties and for the
benefit of the Company, either during the period of the Employee’s employment or
at any time thereafter, any nonpublic, proprietary or confidential information,
knowledge or data relating to the Company, any of its subsidiaries, affiliated
companies or businesses, which shall have been obtained by the Employee during
Employee’s employment by the Company or a subsidiary.

(b) Continued Cooperation. Employee acknowledges that Company may need to
consult with Employee from time to time on a reasonable basis after Employee’s
Retirement Date on matters that Employee had worked on prior to the Retirement
Date. Employee agrees to continue to cooperate with Company and to provide any
such information as is reasonably requested by Company.

(c) Non-Disparagement. Employee further agrees that Employee will not disparage
or subvert the Company or Noranda Intermediate, or make any statement reflecting
negatively on the Company, on Noranda Intermediate, on their affiliated
corporations or entities, or on any of their officers, directors, employees,
agents or representatives, including, but not limited to, any matters relating
to the operation or management of the Company and Noranda Intermediate,
Employee’s employment and the termination of Employee’s employment, irrespective
of the truthfulness or falsity of such.

6. Employee understands and agrees that the payments, benefits and agreements
provided in this Agreement are being provided to Employee in consideration for
Employee’s acceptance and execution of, and in reliance upon Employee’s
representations in, this Agreement, and that they are greater than the payments,
benefits and agreements, if any, to which the Employee would have received if
Employee had not executed this Agreement.

7. Employee acknowledges and agrees that the Company will, by the Retirement
Date, have satisfied any and all obligations owed to Employee under any
employment agreement or termsheet Employee has with the Company, including but
not limited to the termsheet dated October 26, 2010, and, further, that this
Agreement fully supersedes any prior agreements or understandings, whether
written or oral, between the parties. Employee acknowledges that, except as set
forth expressly herein, neither the Company, Noranda Intermediate, the
Releasees, nor their agents or attorneys have made any promise, representation
or warranty whatsoever, either express or implied, or written or oral.
Notwithstanding the foregoing, it is expressly agreed that the Lockup Agreement
Under Securityholders Agreement, dated April 28, 2010, and the Noranda Aluminum
Holding Corporation Lockup Agreement (Underwriters’ form), dated April 26, 2010,
shall survive and continue in full force and effect subsequent to the
Resignation Date.

8. Employee represents that Employee will not, as of the Retirement Date, retain
and/or have in his possession any records and business documents, whether on
computer or hard copy, and other materials (including but not limited to
computer disks and tapes, computer programs and software, office keys,
correspondence, files, customer lists, technical information, customer
information, pricing information, business strategies and plans, sales records
and all copies thereof) (collectively, the “Corporate Records”) provided by the
Company and/or its predecessors, subsidiaries or affiliates or obtained as a
result of Employee’s prior employment with the Company and/or its predecessors,
subsidiaries or affiliates, or created by Employee while employed by or
rendering services to the Company and/or its predecessors, subsidiaries or
affiliates. Employee acknowledges that all such Corporate Records are the
property of the Company.

 

Page 4



--------------------------------------------------------------------------------

 

9. Employee agrees and recognizes that should Employee breach any of the
obligations or covenants set forth in this Agreement, the Company and Noranda
Intermediate will have no further obligation to provide Employee with the
consideration set forth herein, and will have the right to seek repayment of all
consideration paid up to the time of any such breach. Further, Employee
acknowledges in the event of a breach of this Agreement, Releasees may seek any
and all appropriate relief for any such breach, including equitable relief
and/or money damages, attorney’s fees and costs.

10. Employee further agrees that the Company and Noranda Intermediate shall be
entitled to preliminary and permanent injunctive relief, without the necessity
of proving actual damages, as well as to an equitable accounting of all
earnings, profits and other benefits relating to or arising out of any
violations of this Agreement, which rights shall be cumulative and in addition
to any other rights or remedies to which the Company and/or Noranda Intermediate
may be entitled. Employee irrevocably and unconditionally (i) agrees that any
suit, action or other legal proceeding relating to or arising out of this
Agreement, including without limitation, any action commenced by the Company or
Noranda Intermediate for preliminary and permanent injunctive relief or other
equitable relief, may be brought in Tennessee, (ii) consents to the
non-exclusive jurisdiction of any such court in any such suit, action or
proceeding, and (iii) waives any objection which Employee may have to the laying
of venue of any such suit, action or proceeding in any such court. Employee also
irrevocably and unconditionally consents to the service of any process,
pleadings, notices or other papers by personal service or by registered or
certified mail, return receipt requested, or by overnight express courier
service, addressed to Employee at the home address which Employee most recently
communicated to the Company in writing.

11. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the State of
Tennessee.

12. Employee certifies and acknowledges as follows:

(a) That Employee has read the terms of this Agreement, and that Employee
understands its terms and effects, including the fact that Employee has agreed
to RELEASE AND FOREVER DISCHARGE the Company and Noranda Intermediate and each
and every one of its affiliated entities from any legal action arising out of
Employee’s employment relationship with the Company and the termination of that
employment relationship;

(b) That Employee has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which Employee acknowledges is
adequate and satisfactory to Employee and which Employee acknowledges is in
addition to any other benefits to which Employee is otherwise entitled;

(c) That Employee has been and is hereby advised in writing to consult with an
attorney prior to signing this Agreement;

(d) That Employee does not waive rights or claims that may arise after the date
this Agreement is executed;

(e) That the Company has provided Employee with a period of twenty-one (21) days
within which to consider this Agreement, and that Employee has signed on the
date indicated below after concluding that this Agreement is satisfactory to
Employee; and

(f) Employee acknowledges that this Agreement may be revoked by Employee within
seven (7) days after Employee’s execution, and it shall not become effective
until the expiration of such seventh day revocation period. Any revocation
within this period must be submitted, in writing, to Company and state, “I
hereby revoke my acceptance of our Agreement.” The revocation must be personally
delivered to or mailed to Gail

 

Page 5



--------------------------------------------------------------------------------

Lehman, Noranda Intermediate Holding Corporation, 801 Crescent Centre Drive,
Suite 600, Franklin, TN 37067, and postmarked within seven (7) calendar days of
Employee’s execution of this Agreement. If the last day of the revocation period
is a Saturday, Sunday, or legal holiday in Tennessee, then the revocation period
shall not expire until the next following day which is not a Saturday, Sunday,
or legal holiday. In the event of a timely revocation by Employee, this
Agreement will be deemed null and void and the Company and Noranda Intermediate
will have no obligations hereunder.

13. EMPLOYEE HAS BEEN ADVISED THAT EMPLOYEE HAS AT LEAST TWENTY-ONE (21) DAYS TO
CONSIDER THIS AGREEMENT AND WAIVER AND HAS BEEN ADVISED IN WRITING TO CONSULT
WITH AN ATTORNEY OF HIS CHOOSING PRIOR TO EXECUTION OF THIS AGREEMENT AND
WAIVER. HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES SET
FORTH HEREIN, AND TO RECEIVE THE SUMS REFERRED TO IN PARAGRAPH 2 ABOVE, EMPLOYEE
FREELY AND KNOWINGLY AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT AND
WAIVER INTENDING TO FOREVER WAIVE, SETTLE AND AGREE ALL CLAIMS AND LEGAL ACTIONS
EMPLOYEE HAS OR MIGHT HAVE AT THIS TIME AGAINST THE COMPANY, NORANDA
INTERMEDIATE, AND/OR THEIR AFFILIATES, SUBSIDIARIES, PARENTS, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS, ASSIGNS, HEIRS, EXECUTORS, AND/OR
ADMINISTRATORS, INCLUDING ANY AND ALL CLAIMS OF AGE DISCRIMINATION. EMPLOYEE
SIGNS THIS AGREEMENT OF EMPLOYEE’S OWN FREE WILL IN EXCHANGE FOR THE
CONSIDERATION TO BE GIVEN TO EMPLOYEE REFERRED TO IN PARAGRAPH 2 OF THIS
AGREEMENT, WHICH EMPLOYEE ACKNOWLEDGES IS ADEQUATE AND SATISFACTORY.

Intending to be legally bound hereby, Employee, the Company, and Noranda
Intermediate have executed the foregoing Separation of Employment Agreement and
General Release as of the date first written above.

 

ALAN K. BROWN     NORANDA ALUMINUM HOLDING CORPORATION

/s/ Alan K. Brown

   

By: /s/ Gail E. Lehman                                       
                      

    Name: Gail E. Lehman     Title:   Vice President and General Counsel
Witness: /s/ Melissa Goldman                                           Name:
Melissa Goldman     Title:   Executive Assistant    

 

NORANDA INTERMEDIATE HOLDING CORPORATION By: /s/ Gail E.
Lehman                                       
                                         Name: Gail E. Lehman Title:   Secretary

 

Page 6



--------------------------------------------------------------------------------

 

EXHIBIT A

             , 2011

Noranda Aluminum Holding Corporation and

Noranda Intermediate Holding Corporation

801 Crescent Centre Drive

Suite 600

Franklin, Tennessee 37067

Ladies and Gentlemen:

In accordance with the Separation of Employment Agreement and General Release
dated as of November 15, 2010 between myself and Noranda Aluminum Holding
Corporation and Noranda Intermediate Holding Corporation, effective on the date
hereof, I hereby resign as Vice President, Human Resources of Noranda Aluminum
Holding Corporation, and resign from any and all other officer and/or board of
director appointments with Noranda Aluminum Holding Corporation, Noranda
Intermediate Holding Corporation, and/or any of their subsidiaries.

 

Sincerely yours,

Alan K. Brown

 

Page 7